Citation Nr: 0842594	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-35 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).

2.	Entitlement to service 
connection for PTSD.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied a petition to reopen 
a claim for service connection for PTSD. The Board previously 
remanded the case in January 2008 to provide notification on 
the process to substantiate the claim under the Veterans 
Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.	The RO's June 1999 rating decision in pertinent part 
denied the veteran's original claim for PTSD. The decision 
was not appealed.

2.	Since then additional evidence has been received which 
was not previously of record, and assuming its credibility 
only for the purpose of reopening the claim, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.

3.	The veteran does not have a verified stressor from 
service.


CONCLUSIONS OF LAW

1.	The June 1999 rating decision that denied entitlement to 
service connection for PTSD is final. 38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2008).

2.	New and material evidence has been received to reopen 
the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.	The criteria for a grant of service connection for PTSD 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Veteran

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 
5126 (West 2002 & Supp. 2008), prescribes several 
requirements as to VA's duty to notify and assist a claimant 
with the evidentiary development of a pending claim for 
compensation or other benefits. Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a NOD or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §  3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the veteran of what evidence would 
substantiate his petition to reopen through VCAA notice 
letters dated in May 2003 and February 2008 which informed 
him as to each element of satisfactory notice set forth under 
the Pelegrini II decision. The September 2005 Statement of 
the Case (SOC) explained the criteria to substantiate a claim 
for service connection. The VCAA notice further indicated the 
joint obligation between VA and the veteran to obtain 
pertinent evidence and information, including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  An addendum to the August 2008 SSOC 
provided notice concerning both the disability rating and 
effective date elements of a pending claim for benefits, 
consistent with the holding in the Dingess/Hartman decision.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court set 
forth additional criteria as to the content of the notice to 
be provided in connection with a petition to reopen, 
essentially requiring that VA provide a comprehensive 
definition of "new and material" evidence. In carrying out 
this notice obligation, VA must consider the basis for the 
previous denial and then provide an explanation of what 
evidence would be needed to substantiate the element found 
insufficient in the previous denial. In this instance, the 
February 2008 notice correspondence to the veteran provided a 
claim-specific definition of the standard for "new and 
material" evidence which met the notice obligations 
prescribed by the Kent decision.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 
While here the initial notice correspondence met the criteria 
for timely notice, the subsequent letter issued following the 
March 2004 rating decision on appeal did not satisfy this 
standard.  However, the veteran has had an opportunity to 
respond to the most recent correspondence prior to issuance 
of the August 2008 SSOC. There is no indication of any 
further available evidence or information that must be 
associated with the record. The veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining records of VA 
outpatient treatment, in addition to service treatment 
records, and the veteran's personnel file. The veteran has 
also undergone VA examination. See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 
370 (2002). A February 2004 statement from a custodian of 
medical records at the Long Beach VA Medical Center (VAMC) 
confirmed that there were no medical records that could be 
located for the veteran at that facility. In support of his 
claim, the veteran provided several lay statements. The 
veteran had been scheduled to attend a Central Office hearing 
before a Veterans Law Judge in March 2006, for which he did 
not appear. At his request, the hearing was rescheduled for 
May 2006, however, he again did not report for the hearing. 
His hearing request is therefore deemed withdrawn. The record 
as it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits.

Analysis

Petition to Reopen

A June 1999 RO rating decision denied the veteran's original 
claim for service connection for an acquired psychiatric 
disorder, including PTSD, recurrent major depression and 
bipolar disorder. The RO denied service connection for PTSD 
based upon the absence of either medical evidence of a 
confirmed clinical diagnosis of PTSD, or a verified stressor 
from during the veteran's service. Evidence considered 
consisted of a VA psychiatric examination, two VA outpatient 
psychological evaluations, service treatment records and the 
veteran's personnel file. The RO notified the veteran of this 
determination the following month, and the veteran did not 
file a timely notice of disagreement (NOD) in response. 
Hence, the June 1999 rating decision became final on the 
merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,     the credibility of the evidence, although not 
its weight, is to be presumed.           Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                 
9 Vet. App. 273, 283 (1996).

The newly obtained evidence of record since the RO first 
adjudicated and denied the veteran's claim is comprised of 
additional VA outpatient treatment and hospitalization 
records dated from February 1996 to December 2003, the 
veteran's June 2003 response to the RO's PTSD stressor 
questionnaire, copies of service personnel records, and 
several statements from him. 

The veteran's petition to reopen is for review of the denial 
of service connection for PTSD, and does not concern the 
prior denial of any other acquired psychiatric disorder even 
though this was also within the scope of the June 1999 rating 
decision. Since as stated the RO denied the claim for PTSD 
based upon lack of a medical diagnosis and a verified 
stressor of record, competent evidence of at least one of 
these elements is necessary to constitute material evidence 
and reopen the claim.

The VA medical records that have been received have been 
considered as to whether they indicate a diagnosis of PTSD. 
Initially a March 1998 psychiatrist's report states an 
assessment of probable PTSD, with no history of formal 
evaluation; referral was recommended to the PTSD clinic. On 
evaluation at the PTSD clinic in September 1998, a VA 
psychologist determined that the criteria for PTSD were not 
met, and diagnosed recurrent major depression instead. In May 
1999, however, another VA psychiatrist formulated a long-term 
outpatient treatment plan to address the "problem/need" of 
PTSD. 

Additional treatment records include in April 2002 this 
psychiatrist's report that the veteran planned to reopen his 
claim for PTSD, and that he had offered to support the 
veteran's claim in any manner possible. In June 2003 the 
psychiatrist observed the veteran's frustration with the 
opinion of the VAMC PTSD unit that he did not have the 
claimed disorder. The psychiatrist stated "I certainly 
concur with [the veteran's] perception that his Vietnam 
experience profoundly contributed to his subsequent mood 
volatility, persistent dysthymia, inability to maintain 
employment, social isolation, and hypervigilance." In a 
November 2003 report, this treatment provider indicated he 
had been encouraging the veteran for some time to activate 
his application for service connection for PTSD, and 
reiterated he was highly supportive of the veteran's benefits 
application.      

The preceding records show an initial impression of PTSD, and 
later statements that clearly substantiate that clinical 
diagnosis. The psychiatrist's findings are sufficiently 
definitive to establish the diagnosis in question, given that 
the credibility of evidence is presumed at the reopening 
stage but only for the limited purpose of determining whether 
the claim should be reopened. See Justus, 3 Vet. App. at 513. 
Hence, new and material evidence has been obtained to warrant 
reopening of the claim for service connection for PTSD. 38 
C.F.R. § 3.156. The Board will therefore reconsider the 
underlying claim below on a de novo basis. 

Claim for Service Connection

The Board has reviewed this case in view of the comprehensive 
criteria to establish the benefit sought, and finds that 
there is no confirmed stressor of record based on the 
incidents the veteran has described that have a connection 
with his service. Hence, the claim is being denied. The Board 
emphasizes in this regard that it presently does not 
determine whether the veteran has been diagnosed as having 
PTSD. As above stated, the Board assumed the credibility of 
preliminary assessments of PTSD for the limited purpose of 
ascertaining whether the claim was to be reopened. 

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303(a) (2008). 

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2008). A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). 38 C.F.R. § 3.304(f) (2008).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."                
See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.304(d) (2008); Dizoglio v. Brown, 9 Vet. App. 163, 164 
(1996); Zarycki v. Brown,              6 Vet. App. 91, 98 
(1993).

If, however, the veteran's stressor is unrelated to 
participation in combat, then      his lay testimony, in and 
of itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 146-47. See also Moreau 
v. Brown,        9 Vet. App. 389, 394-95 (1996). The 
available sources for corroboration of a claimed stressor are 
not necessarily limited to service records, but may also 
include other sources of evidence such as lay statements from 
third-party individuals.      See Cohen, 10 Vet. App. at 142-
43 (indicating that corroborating sources need not be found 
only in service records, contrary to what was previously set 
forth under the VA Adjudication Manual, M21-1, Part VI, para 
7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 
50.45(d) (1989)).


Credible supporting evidence of the actual occurrence of an 
in-service stressor   does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process." Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997). The Court similarly 
held in Pentecost v. Principi,   16 Vet. App. 124, 128-29 
(2002) that while the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."

The veteran's June 2003 completed PTSD stressor questionnaire 
describes as a stressful incident during service that while 
stationed at an Air Force Base in Udorn, Thailand, he 
witnessed that several crews had traveled to Vietnam to 
conduct bombing missions and had not returned. He listed the 
approximate dates of occurrence as from April to July 1972, 
and November 1972 to June 1974. The veteran identified as a 
second stressor that a few weeks after returning from 
Thailand in July 1972 while in Miami, Florida he was 
confronted by protestors, and then received orders to return 
to Thailand. 

The incidents that the veteran has alleged do not involve his 
participation in combat during service, which is a 
prerequisite for the establishment of service connection for 
PTSD. Further, there is no evidence of record that he 
received one of the medals or decorations that are considered 
conclusive evidence of participation in combat. See VA 
Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.13.d. The 
stressors he has identified as a result must be independently 
corroborated through an objective source other than through 
his own lay testimony. 38 C.F.R. § 3.304(d); Cohen, supra; 
Moreau, supra.

The service personnel file includes the report of a temporary 
duty assignment (TDY) indicating the veteran's temporary 
assignment and transport by military aircraft from the 
Homestead Air Force Base in Florida to an unspecified 
destination for a period of 89 days between April and July 
1972. There is other documentation of his temporary 
assignment to Thailand on or around July 16, 1972. Records 
also confirm that he was stationed in Thailand from November 
1972 to June 1974 as a member of the 432nd Field Maintenance 
Squadron at the Udorn Royal Thai Air Force Base. 

The veteran's Form DD-214 (Report of Separation from Service) 
indicates he had an occupational designation of an Airframe 
repair specialist and received the Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal.

Based on the above, the veteran's service in Thailand during 
the time periods alleged is confirmed, and the determinative 
issue is whether there is an independently verified stressor 
that occurred during this period of service. The stressor 
from service he has identified is that he witnessed several 
crews travel to Vietnam to conduct bombing missions that did 
not return. The information which he has provided for this 
incident consists of approximate dates, his designated unit 
at the time, and the name of an individual involved. However, 
the record does not disclose corresponding details from 
service records or other sources that confirm an incident of 
this type occurred in the manner that the veteran described 
and was personally aware of during service. 

The claims file includes a newspaper article the veteran has 
provided describing an incident in which a pilot had been 
shot down while over Vietnam. Significantly (as it bears upon 
the veteran's credibility which must be evaluated in the 
reopened claim on its merits), the name of the individual 
which the veteran has stated         does not correspond to 
the name mentioned in the article and instead is that of 
another individual who is otherwise named in the story. The 
specific information the veteran has given to this point as a 
result does not provide a basis to verify the claimed in-
service incident. Absent any additional details from the 
veteran there is no basis for conducting stressor 
verification, to include warranting a records inquiry to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
for this purpose.

The second stressor alleged is of having observed several 
protestors demonstrating in July 1972 in Miami after the 
veteran had returned from Thailand. An identified stressor 
must be shown to have had a direct association with an actual 
incident of the claimant's service. See 38 C.F.R. § 3.304(f) 
(requiring a link, established by medical evidence, between 
current symptoms of diagnosed PTSD and an in-service 
stressor). The veteran has not provided additional supporting 
details to indicate or suggest that this occurred during 
participation in military occupational duties, or otherwise 
in the line of duty. See 38 C.F.R. § 3.301(a). See also 38 
U.S.C.A. § 1110 (providing that service connection may be 
granted for disability resulting from personal injury either 
incurred in, or aggravated during the line of duty). There is 
no conclusive indication the event had a connection to a 
period of his service. Based on the veteran's statement of 
the event there also are no details of a specific incident 
involving him personally, or he witnessed having occurred to 
another individual as a reason to conduct additional research 
at this point with the JSRRC or other source of relevant 
records. 

The requirement of a verified in-service stressor has not 
been met in this case. The information the veteran has 
provided has been primarily through his June 2003 response to 
a questionnaire sent to him by the RO. A February 2008 VCAA 
notice letter issued to him requested additional evidence and 
information to substantiate his claim, and he has not since 
responded to that correspondence. There is no indication that 
further development measures would assist in independently 
verifying a claimed in-service stressor based on the 
information and supporting details the veteran has already 
provided.

Accordingly, the Board is denying the claim for service 
connection for PTSD. The preponderance of the competent 
evidence is unfavorable, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)






ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the appeal to this 
extent is granted.

Service connection for PTSD is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


